Citation Nr: 0605774	
Decision Date: 03/01/06    Archive Date: 03/14/06

DOCKET NO.  04-10 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to accrued benefits.

3.  Entitlement to death pension benefits.


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel


INTRODUCTION

The appellant's spouse, who died in 1998, had Prewar service 
from September 1, 1941, to December 7, 1941, Beleagured 
status from December 8, 1941, to May 5, 1942, Missing status 
from May 6 to May 10, 1942, Prisoner of War (POW) status from 
May 11, 1942, to December 31, 1942, No Casualty status from 
January 1, 1943, to June 17, 1945, and Regular PA service 
from June 18, 1945, to January 9, 1946.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Manila, the Republic of the 
Philippines.  


FINDINGS OF FACT

1.  According to a certificate, the appellant's spouse died 
in December 1998 due to a cause of Koch's pneumonia. 

2.  Service connection was not in effect for any disability 
during the veteran's lifetime.

3.  The record contains no indication that the veteran's 
death was proximately due to or the result of a service-
connected disease or injury.

4.  The service department has certified that the appellant's 
spouse had Prewar service from September 1, 1941, to December 
7, 1941, Beleagured status from December 8, 1941, to May 5, 
1942, Missing status from May 6 to May 10, 1942, POW status 
from May 11, 1942, to December 31, 1942, No Casualty status 
from January 1, 1943, to June 17, 1945, and Regular PA 
service from June 18, 1945, to January 9, 1946.  
CONCLUSIONS OF LAW

1.  A service-connected disability did not cause or 
contribute substantially or materially to cause death, nor 
may it be so presumed.  38 U.S.C.A. §§ 1110, 1112, 1113, 1310 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2005).

2.  The appellant is not entitled to accrued benefits. 38 
U.S.C.A. § 5121(c) (West 2002); 38 C.F.R. § 3.1000(c) (2005).  

3.  The appellant's deceased husband did not meet the basic 
service eligibility requirements to entitle the appellant to 
VA nonservice-connected death pension benefits.  38 U.S.C.A. 
§§ 101, 107, 5100, 5102, 5103, 5107 (West 2002); 38 C.F.R. 
§§ 3.1, 3.6, 3.40, 3.41, 3.203 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's application of the Veterans Claims Assistance Act of 
2000 (VCAA) , 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), is assessed prior to the merits of the appeal.  

The record contain May and September 2003 letters informing 
the appellant of which portion of information should be 
provided by the claimant, and which portion VA will try to 
obtain on the claimant's behalf.  Both letters properly 
informed the appellant of the standards for service 
connection for the cause of death, and the latter letter 
particularly addressed the issue of death pension benefits.  
As such, the appellant was effectively notified of 
information and evidence needed to substantiate and complete 
her claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the appellant received sufficient notification prior to 
the rating decision on appeal.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005) (holding that any timing error can be 
cured when VA employs proper subsequent process).  
Additionally, the appellant was generally instructed to 
provide any evidence in her possession that pertained to the 
claim.  See Pelegrini, 18 Vet. App. at 121.  Particularly, 
the September 2003 VCAA letter reviewed the evidence of 
record, as did the October 2003 statement of the case.  
Because VA considered all of evidence of record, including 
evidence that the veteran had submitted, a reasonable 
claimant in the circumstances of the case would have received 
an impression that VA accepted and examined any and all 
submitted evidence; that is, in its various communications, 
VA certainly did not prohibit or limit categories of 
acceptable versus unacceptable evidence.  As such, the 
general principle underlying the 4th element has been 
fulfilled.   

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination or 
opinion when such is necessary to make a decision on the 
claim.  In this case, the record contains the appellant's 
spouse's service medical records, as well as a private 
medical certificate addressing treatment for Koch's 
pneumonia, and a certificate addressing the cause of death.  
The appellant also submitted several affidavits, detailed 
further below.  In response to the September 2003 VCAA 
letter, the appellant replied that she had no additional 
evidence to submit.  

Solicitation of a medical opinion is not necessary because 
the record lacks competent evidence that the appellant's 
spouse's death may be associated with a disease incurred in 
service.  38 C.F.R. § 3.159(c)(4)(C).   

For the foregoing reasons, VA fulfilled its duties to the 
appellant to the extent possible given the circumstances of 
this case.  

Service connection for cause of death and accrued benefits

Dependency and indemnity compensation may be awarded to a 
veteran's surviving spouse for death resulting from a 
service-connected disability.  38 U.S.C.A. § 1310; see also 
Hanna v. Brown, 6 Vet. App. 507, 510 (1994).  

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.  For a service-connected 
disability to be the cause of death, it must singly or with 
some other condition be the immediate or underlying cause, or 
be etiologically related.  For a service-connected disability 
to constitute a contributory cause, it is not sufficient to 
show that it casually shared in producing death, but rather 
it must be shown that there was a causal connection.  Id.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.306.

In addition, the following diseases are potentially subject 
to presumptive service connection for a former POW:  
avitaminosis; beriberi (including beriberi heart disease); 
chronic dysentery; helminthiasis; malnutrition (including 
optic atrophy associated with malnutrition); pellagra; any 
other nutritional deficiency; psychosis; any of the anxiety 
states; dysthymic disorder (or depressive neurosis); organic 
residuals of frostbite, if it is determined that the veteran 
was interned in climatic conditions consistent with the 
occurrence of frostbite; post-traumatic osteoarthritis; 
irritable bowel syndrome; peptic ulcer disease; peripheral 
neuropathy (except where directly related to infectious 
causes), arteriosclerotic heart disease or hypertensive 
vascular disease, and stroke and its complications.  38 
C.F.R. § 3.309(c).

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990) (a claimant need only demonstrate that there is 
an "approximate balance of positive and negative evidence" 
in order to prevail).

In compliance with 38 U.S.C.A. § 7104, and Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000), a complete review of 
the entire record indicates that a preponderance of the 
evidence is against a claim of service connection for the 
cause of the appellant's spouse's death.

In terms of evidence generated from a search for service 
medical records, the claims file contains several Affidavit 
for Philippine Army Personnel; under chronological record of 
wounds and illness incurred is listed "none."  

The record contains a February 2003 Medical Certificate, 
which indicated that the veteran had been confined from 
September 4 to 8, 1998, for Koch's pneumonia and anemia, 
nutritional.  The claims file contains several other 
affidavits detailing the circumstances of his military 
service, including an attestation by a former comrade-in-arms 
that the appellant's spouse did not serve with the Japanese 
sponsored Philippine Republic upon surrender.  

A certificate from the Office of the Local Civil Registrar, 
Municipality of Balingasag, stated that the appellant's 
spouse died in December 1998 from a cause of Koch's 
pneumonia.  

On her application for benefits, the appellant remembered 
that after her spouse had been released from the Japanese POW 
camp in 1943, he had been very sickly of tropical diseases; 
upon discharge for service, the appellant observed that her 
spouse had been coughing, suffered from fever, beriberi, and 
frequent colds.  

In July 2003, the appellant submitted a Joint Affidavit of 
Two Disinterested Persons.  It articulated that the 
appellant's spouse had served during World War II, and the 
attestors articulated their support of the appellant's 
application for pension.  

Given the preceding, the record lacks any objective evidence 
that the appellant's spouse suffered an illness during 
military service (as his service medical records are silent 
for any disease or disability) that might have been the 
eventual cause of his death.  Though the appellant's spouse 
is competent to submit that she witnessed her spouse's 
sickness during and after military service, she is not 
competent to offer an opinion concerning the nature of the 
disability and any nexus between the cause of her spouse's 
death and military service.  See, e.g., Layno v. Brown, 6 
Vet. App. 465, 470 (1994); Harvey v. Brown, 6 Vet. App. 390, 
393 (1994).   Additionally, the regulation related to POW-
related diseases is not applicable because Koch's pneumonia 
is not listed in 38 C.F.R. § 3.309(c). 

The appellant has not offered or identified any probative and 
competent evidence to support the proposition that her spouse 
died from a disease incurred in service such that a legally 
sufficient causal connection was shown to have existed.  
Because the preponderance of the evidence is against the 
claim, the appellant's application must be denied.  

In terms of entitlement to accrued benefits, the pertinent 
facts are not in dispute and the law is dispositive.  The 
appellant's spouse died in 1998, and she filed a claim in 
July 2003, well beyond the one-year time limit imposed on an 
accrued benefits claim in terms of filing.  38 C.F.R. 
§ 3.1000.  The appellant's claim must be denied because it 
does not meet legal prerequisites.  See Sabonis v. Brown, 6 
Vet. App. 426 (1994).

Death pension 

Service in the organized military forces of the Government of 
the Commonwealth of the Philippines, while such forces were 
in the service of the Armed Forces of the United States 
pursuant to the military order of the President dated July 
26, 1941, including among such military forces organized 
guerrilla forces under commanders appointed, designated, or 
subsequently recognized by the Commander in Chief, Southwest 
Pacific Area, or other competent authority in the Army of the 
United States, shall not be deemed to have been active 
military, naval, or air service for the purposes of any law 
of the United States conferring rights, privileges, or 
benefits upon any person by reason of the service of such 
person or the service of any other person in the Armed 
Forces, except for specified benefits including disability 
compensation benefits authorized by chapter 11, title 38, 
United States Code.  38 U.S.C.A. § 107(a) (West 2002); 38 
C.F.R. §§ 3.40, 3.41.  These specified benefits do not 
include nonservice-connected pension benefits authorized by 
Chapter 15, Title 38, United States Code.

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation or burial 
benefits, the VA may accept evidence of service submitted by 
a claimant, such as a DD Form 214, Certificate of Release or 
Discharge from Active Duty, or original Certificate of 
Discharge, without verification from the appropriate service 
department if the evidence meets the following conditions:  
(1) the evidence is a document issued by the service 
department, (2) the document contains needed information as 
to length, time and character of service; and (3) in the 
opinion of the VA the document is genuine and the information 
contained in it is accurate.  38 C.F.R. § 3.203(a).

With respect to documents submitted to establish a creditable 
period of wartime service for pension entitlement, a document 
may be accepted without verification if the document shows 
(1) service of four months or more, or (2) discharge for 
disability incurred in the line of duty, or (3) ninety days 
creditable service based on records from the service 
department such as hospitalization for 90 days for a line of 
duty disability.  38 C.F.R. § 3.203(b).  When the claimant 
does not submit evidence of service or the evidence submitted 
does not meet the requirements discussed above, the VA shall 
request verification of service from the service department.  
Id. § 3.203(c).

The Court has held that "VA is prohibited from finding, on 
any basis other than a service department document, which VA 
believes to be authentic and accurate, or service department 
verification, that a particular individual served in the U.S. 
Armed Forces."  Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992).  In addition, "service department findings are 
binding on the VA for purposes of establishing service in the 
U.S. Armed Forces." Id.; see also Dacoron v. Brown, 4 Vet. 
App. 115, 120 (1993).

The facts in this case are not in dispute.  The service 
department determined that the appellant's spouse had Prewar 
service from September 1, 1941, to December 7, 1941, 
Beleagured status from December 8, 1941, to May 5, 1942, 
Missing status from May 6 to May 10, 1942, POW status from 
May 11, 1942, to December 31, 1942, No Casualty status from 
January 1, 1943, to June 17, 1945, and Regular PA service 
from June 18, 1945, to January 9, 1946.  

As noted, the findings of the service department verifying a 
person's service are binding on VA for purposes of 
establishing service in the United States Armed Forces.  
Venturella v. Gober, 10 Vet. App. 340 (1997).  Based on the 
dates of service certified by the service department, the 
appellant's spouse did not have the requisite service to 
qualify him for VA nonservice-connected pension benefits.

In summary, the Board is bound by the statutes and 
regulations governing entitlement to VA benefits, the 
instructions of the Secretary, and the precedent opinions of 
the chief legal officer of the Department.  38 U.S.C.A. § 
7104(c).  Under the undisputed facts of this case, the 
applicable criteria are clear and dispositive.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  Again, in light of the 
certification of the service department, the Board finds that 
the appellant's spouse did not have the requisite service to 
qualify him for VA nonservice-connected pension benefits and, 
therefore, the claim must be denied.  38 U.S.C.A. § 107; 38 
C.F.R. §§ 3.40, 3.41.


ORDER

Service connection for the cause of the veteran's death is 
denied.

Entitlement to accrued benefits is denied.

Basic eligibility to nonservice-connected pension benefits is 
denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


